Citation Nr: 1228719	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  08-33 802A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for irritable bowel syndrome.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a left knee disability.

4. Entitlement to an initial rating higher than 10 percent for degenerative disc disease and degenerative joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1979 to June 1995, including service in Somalia and Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in March 2007 and in December 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In a statement in January 2008 by a private physician, the claim of service connection for a psychiatric disorder to include as secondary to service-connected disability was raised, which is referred to the RO for appropriate action.  

The claims of service connection for right and left knee disabilities and the claim for increase for the lumbar spine disability are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

Throughout the period of the appeal, the irritable bowel syndrome has been manifested by symptoms of frequent episodes of bowel disturbance with abdominal distress without more or less constant abdominal distress. 


CONCLUSION OF LAW

The criterion for a higher initial rating of 10 percent for irritable bowel syndrome has not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7319 (2011). 




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 



On the claim for increase for irritable bowel syndrome, the RO provided pre-adjudication VCAA notice by a letter, dated in October 2006, on the underlying claim of service connection.  Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable.  Goodwin v. Peake, 22 Vet. App. 128   (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The RO has obtained the service treatment records, VA records, and private medical records. The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf. 

The Veteran was afforded a VA examination.  As the report of the VA examination is based on medical history and describes the disability in sufficient detail in the context of the rating criteria, the Board finds the examination is adequate so that the Board's evaluation of the disability is a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).





There is no evidence in the record subsequent to the last VA examination that shows a material change in the condition to warrant a reexamination.  38 C.F.R. § 3.327(a). 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Policy

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities. 38 U.S.C.A. § 1155. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007). 




VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Rating Criteria 

In a rating decision in March 2007, the RO granted service connection for irritable bowel syndrome and an assigned an initial rating of 10 percent under 38 C.F.R. § 4.114, Diagnostic Code 7319, effective September 6, 2006. 

Under Diagnostic Code 7319, the criterion for a 10 percent rating for irritable colon (bowel) syndrome is moderate impairment with frequent episodes of bowel disturbance with abdominal distress.  The criteria for the next higher rating, 30 percent, which is the maximum rating under Diagnostic Code 7319, is severe impairment with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

There is no other potentially applicable Diagnostic Code raised by the Veteran.  And no other potentially applicable Diagnostic Code is raised in the record as Diagnostic Code 7319 is specific for irritable bowel syndrome and there is no cross-referenced Diagnostic Code in the rating criteria.

Facts 

In February 2007 on VA examination, the Veteran stated that he began experiencing abdominal pain in service and it has been a continuing problem.  He described hard, crampy pain that came on unpredictably two to three times a week and was always accompanied by severe bowel urgency.  He stated that occasion he would awaken at night with pain and urgency, but he was not being treated.  





The Veteran stated that ordinarily he had two or three bowel movements in the morning, on a daily basis, that occasional he had one bowel movement at night, and that on some days, the bowel movements even more frequent.  The examiner noted that the Veteran had had no weight gain or loss and that there was no evidence of malnutrition, anemia, or other evidence of disability.  On examination, the pertinent finding was no abdominal pain or tenderness.  

In September 2007, the Veteran's spouse stated that over the years the Veteran's irritable bowel syndrome had become progressively worse.  

VA records from September 2006 to November 2007 show that in the Veteran's initial visit in September 2006 and on follow up in December 2006 history included irritable bowel syndrome.  The pertinent findings were no abdominal distention or tenderness.  The bowel sounds were normal.  It was noted that the Veteran was not on medication.  From January 2007 to November 2007, the Veteran was seen for other health problems, but not for irritable bowel syndrome.  It was noted that the Veteran was self-employed as an auto detailer.

In January 2008, a private physician stated that since 1999 the Veteran has had a history of irritable bowel syndrome. 

In a statement in April 2008 and in his substantive appeal in November 2008, the Veteran asserted that his disability should be rated 30 percent, because of severe diarrhea and abdominal distress with hard, crampy abdominal pain and bowel urgency as much as two or three times a day or at least two or three times a week. 









Analysis 

Although the Veteran has described severe diarrhea and abdominal distress with hard, crampy abdominal pain and bowel urgency as much as two or three times a day or at least two or three times a week, irritable bowel syndrome has been manifested by no more than moderate symptoms, that is, frequent or numerous episodes of bowel disturbance with evidence of intervals between episodes, sometimes days between episodes, that is, two or three times a week, or sometimes only hours between episodes, that is, two or three times a day, which does not more nearly approximate or equate to more or less constant or nearly continuous recurrence, that is, without intermission of abdominal distress. 

On VA examination, the VA examiner found no evidence of weight gain or loss and that there was no evidence of malnutrition, anemia, or other evidence of disability.  The pertinent finding was no abdominal pain or tenderness, that is, no evidence of abdominal distress.  While a one-time finding alone may not be a clear indication of the degree of impairment, VA records for over a year from September 2006 to November 2007 show a history of irritable bowel syndrome, but no complaint or finding of more or less constant abdominal distress or loss of work due to irritable bowel syndrome.  

As for the statement of the Veteran's spouse that the Veteran's irritable bowel syndrome had become progressively worse and the statement of a private physician that the Veteran has had a history of irritable bowel syndrome, neither statement addresses the criteria for rating irritable bowel syndrome and therefore the statements are not probative of a material issue of fact in this case, that is, whether, irritable bowel syndrome is manifested by severe symptoms of diarrhea or diarrhea and constipation with more or less constant abdominal distress.






Generally, the degree of disability is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1.  In this case, in viewing the evidence favorable to the Veteran and by extending any reasonable inference to the Veteran and the witnesses as to competency and credibility, the evidence and statements do not tend to prove a material issue of fact in this case, that is, irritable bowel syndrome is manifested by severe symptoms of diarrhea or diarrhea and constipation with more or less constant abdominal distress.  For this reason, the preponderance of the evidence is against the claim that irritable bowel syndrome more nearly approximates or equates to the criteria for the next higher rating under Diagnostic Code 7319 any point during the period of the appeal. 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 




The Board finds that the rating criteria reasonably describe the Veteran's symptomatology.  In other words, the Veteran does not have symptomatology not already encompassed in the Rating Schedule under Diagnostic Code 7319, namely, bowel disturbance and abdominal distress, and Diagnostic Code 7319 provides for a higher rating with more severe symptomatology than demonstrated in this case. Therefore, referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted. 

Total Disability Rating for Compensation based on Individual Unemployability

During the appeal period, the Veteran has not expressly raises and the record does not reasonably raise a claim for total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).


ORDER

An initial rating higher than 10 percent for irritable bowel syndrome is denied.


REMAND

The Veteran seeks service connection for right and left knee disabilities.  The service treatment records show that he was treated on several occasions for pain and other symptoms associated with each knee.  The Veteran has alleged ongoing knee pain and stiffness since service and the record shows private medical treatment, including surgery on the left knee. 




As private medical records pertain to the claims, VA has a duty to assist in obtaining the records and further development is needed. 

Also as there is evidence of recurrent knee symptoms since service separation, and as relevant evidence has not been obtained, the opinion expressed by a VA physician in December 2007 is not adequate to decide the claims further development under the duty to assist is needed. 

On the claim for increase of disability of the lumbar spine, the Veteran has identified private treatment records, pertinent to the claim and further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf private medical records, pertaining to treatment of his knees and back, including the records pertaining to left knee surgery.  

2.  Then, afford the Veteran a VA examination to determine:

a).  Whether the Veteran has a current disability of either the right or left knee or both, and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that any current disability of either knee is due to the knee symptoms in service.  



The Veteran's file should be made available to the VA examiner.  

3.  Afford the Veteran a VA examination to determine the current level disability of the lumbar spine, including any objective neurological abnormalities. 

4.  On completion of the above development, adjudicate the claims s.  If any benefit sought is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


